        Case 1:20-cv-00707-SAB Document 4 Filed 05/27/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT

 9                                   EASTERN DISTRICT OF CALIFORNIA

10

11   TRAVIS JUSTIN CUELLAR,                                1:20-cv-0707 SAB (PC)

12                      Plaintiff,
13          v.                                             ORDER GRANTING APPLICATION TO
                                                           PROCEED IN FORMA PAUPERIS
14   FRESNO COUNTY SHERIFF,                                (Doc. No. 2)

15                      Defendant.                                       and
16
                                                           ORDER DIRECTING PAYMENT
17                                                         OF INMATE FILING FEE BY MADERA
                                                           COUNTY DEPARTMENT OF CORRECTIONS
18

19
            Plaintiff is a prisoner proceeding pro se pursuant to 42 U.S.C. § 1983 and has requested
20
     leave to proceed in forma pauperis pursuant to 28 U.S.C. § 1915. Plaintiff has made the showing
21
     required by § 1915(a) and accordingly, the request to proceed in forma pauperis will be granted.
22
     Plaintiff is obligated to pay the statutory filing fee of $350.00 for this action. 28 U.S.C.
23
     § 1915(b)(1). Plaintiff is obligated to make monthly payments in the amount of twenty percent of
24
     the preceding month’s income credited to plaintiff’s trust account. The Madera County
25
     Department of Corrections is required to send to the Clerk of the Court payments from plaintiff’s
26
     account each time the amount in the account exceeds $10.00, until the statutory filing fee is paid
27
     in full. 28 U.S.C. § 1915(b)(2).
28
                                                       1
        Case 1:20-cv-00707-SAB Document 4 Filed 05/27/20 Page 2 of 2

 1            In accordance with the above and good cause appearing therefore, IT IS HEREBY

 2   ORDERED that:

 3               1. Plaintiff's application to proceed in forma pauperis is GRANTED;

 4               2. The Director of the Madera County Department of Corrections or his

 5            designee shall collect payments from plaintiff’s prison trust account in an amount

 6            equal to twenty per cent (20%) of the preceding month’s income credited to the

 7            prisoner=s trust account and shall forward those payments to the Clerk of the Court

 8            each time the amount in the account exceeds $10.00, in accordance with 28 U.S.C.

 9            § 1915(b)(2), until a total of $350.00 has been collected and forwarded to the Clerk of

10            the Court. The payments shall be clearly identified by the name and number

11            assigned to this action.

12               3. The Clerk of the Court is directed to serve a copy of this order and a copy of

13            plaintiff’s in forma pauperis application on the Madera County Department of
              Corrections, by mailing a copy to 14191 Road 28, Madera, CA 93638.
14
                 4.   The Clerk of the Court is directed to serve a copy of this order on the Financial
15
              Department, U.S. District Court, Eastern District of California, Sacramento Division.
16
                 5. Within sixty (60) days of the date of service of this order, plaintiff shall submit a
17
              certified copy of his prison trust account statement for the six-month period immediately
18
              preceding the filing of the complaint, if plaintiff has not already done so.
19

20
21   IT IS SO ORDERED.
22
     Dated:     May 26, 2020
23                                                          UNITED STATES MAGISTRATE JUDGE
24

25

26
27

28
                                                        2
